Exhibit 10.1

This AMENDMENT NO. 2 is made as of the 30th day of June, 2014 to the Credit
Agreement (defined below) by and among Air Products and Chemicals, Inc., the
Other Borrowers parties from time to time , The Royal Bank of Scotland plc, as
Administrative Agent (the “Administrative Agent”) and Banco Bilbao Vizcaya
Argentaria, S.A. (the “Supplemental Lender”). All capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.

The Borrowers, the Administrative Agent and the Lenders are parties to the
$2,500,000,000 Revolving Credit Agreement dated as of April 30, 2013 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).

Pursuant to Section 2.09 of the Credit Agreement, the Borrowers may, at their
option, seek to increase the Total Revolving Credit Commitment by obtaining
additional Commitments upon satisfaction of certain conditions.

The Supplemental Lender is a new Lender that is a lending institution whose
identity the Administrative Agent will approve by its signature below.

In consideration of the foregoing, the Supplemental Lender from and after the
date hereof shall have a Revolving Credit Committed Amount of $95,000,000 as of
the date hereof, the Supplemental Lender hereby assumes all of the rights and
obligations of a Lender under the Credit Agreement.

The Borrowers have executed and delivered to the Supplemental Lender as of the
date hereof, if they were requested by the Supplemental Lender, Notes in the
form attached to the Credit Agreement as Exhibit A to evidence the Commitment of
the Supplemental Lender.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent, the Borrowers and the Supplemental
Lender have executed this Amendment as of the date shown above.

 

AIR PRODUCTS AND CHEMICALS, INC. By:   /s/ Gregory E. Weigard Name:   Gregory E.
Weigard Title:   Assistant Treasurer

 

BANCO BILBAO VIZCAYA

ARGENTARIA, S.A. (BBVA)

By:   /s/ Nurys Maleki Name:   Nurys Maleki Title:   Vice President

 

By:   /s/ Luca Sacchi Name:   Luca Sacchi Title:   Managing Director

 

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent

By:   /s/ Brett Thompson Name:   Brett Thompson Title:   Director

Consented to:

 

THE ROYAL BANK OF SCOTLAND PLC, as Issuer By:   /s/ Brett Thompson Name:   Brett
Thompson Title:   Director

 

HSBC BANK USA, N.A., as Issuer By:   /s/ David A. Mandell Name:   David A.
Mandell Title:   Managing Director



--------------------------------------------------------------------------------

BNP PARIBAS, as Issuer By:   /s/ Christopher Sked Name:   Christopher Sked
Title:   Managing Director

 

By:   /s/ Nicole Rodriguez Name:   Nicole Rodriguez Title:   Vice President